 

 

Case 3:21-cv-00011-DHB-BKE Document 14 Filed 05/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION 7
KADEEM R. TERRY,
Plaintiff,
V. CV 321-011

TIM WARD, Commissioner; DIRECTOR
SHEPPARD; JERMAINE WHITE, Warden;

DEPUTY WARDEN WICKER; DEPUTY

WARDEN KEITH; and DEPUTY WARDEN
BEASLEY,

Nm ee ee ee ee ese ees

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without — and CLOSES this civil action.

a

SO ORDERED this 1B day of May, 2021, at Augusta, Georgia.

bila, AT oz, 2,

UNITED STA ee DISTRICT JUDGE

 
